                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION


RAMIRO CAMACHO                                   §

VS.                                              §              CIVIL ACTION NO. 9:17-CV-180

UNITED STATES OF AMERICA                         §

                          ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Movant, Ramiro Camacho, a federal prisoner, filed this Motion to Vacate, Set Aside, or

Correct Sentence pursuant to 28 U.S.C. § 2255.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. After

appointing counsel and conducting an evidentiary hearing, the Magistrate Judge recommends the

motion to vacate, set aside, or correct sentence be denied.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                              ORDER
       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

       In addition, the court is of the opinion that movant is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires movant to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, movant need not establish that he
would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate among

jurists of reason, that a court could resolve the issues in a different manner, or that the questions

presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any

doubt regarding whether to grant a certificate of appealability should be resolved in favor of movant,

and the severity of the penalty may be considered in making this determination. See Miller v.

Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       In this case, movant has not shown that the issues of concern are subject to debate among

jurists of reason or worthy of encouragement to proceed further. As a result, a certificate of

appealability shall not issue in this matter.



  So Ordered and Signed
  May 9, 2019




                                                  2
